In the

United States Court of Appeals
               For the Seventh Circuit

No. 10-3747

S URIYA H. S MILEY,
                                                  Plaintiff-Appellant,
                                  v.

C OLUMBIA C OLLEGE C HICAGO,
                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
          No. 09 CV 06183—Samuel Der-Yeghiayan, Judge.



        A RGUED M AY 3, 2011—D ECIDED A PRIL 30, 2013




  Before R OVNER and W ILLIAMS, Circuit Judges, and
Y OUNG, District Judge. 
  W ILLIAMS, Circuit Judge. After receiving a complaint
from a student concerning one of its part-time instruc-
tors, Columbia College Chicago faculty members and ad-
ministrators interviewed the student on several oc-



  Chief Judge of the United States District Court for the South-
ern District of Indiana, sitting by designation.
2                                            No. 10-3747

casions and also interviewed the faculty member. The
school ultimately informed the faculty member, Suriya
Smiley, that it would not ask her to teach further
classes. Smiley contends the school’s decision was based
on her race or national origin. Although she maintains
that other instructors outside her protected class were
treated more favorably, the investigations of other in-
structors to which she points do not suggest that. The
school’s procedures did not require the school to
contact other witnesses to alleged discriminatory con-
duct, and the school’s investigation of the complaint
against her does not indicate that its reason for telling
her it would not ask her to teach more classes was
pretextual. We affirm the district court’s grant of sum-
mary judgment in favor of Columbia.


                  I. BACKGROUND
  Columbia College is a private arts and media college
in Chicago. Suriya Smiley was a part-time instructor
in Columbia’s Radio Department from 1994 through
January 2009. She is of Palestinian and Lebanese descent.
  Near the end of the fall 2008 semester, one of the nine
students in Smiley’s Radio Studio Operations class met
with two faculty members and said he felt Smiley had
singled him out in class because he is Jewish. At one of
the faculty members’ request, the student outlined his
complaint in an email, which he sent on November 18,
2008. The email stated (with punctuation and spelling
as it appears in the original):
No. 10-3747                                                  3

   I have great concern over some instances in my
   Radio Studio Operations class with Sue Smiley.
   They have escalated into being major derogatory,
   and anti-semetic issues. I would like to recap for
   you what has happened.
   1. On September 8th, In my first class with Sue
   Smiley, she was doing attendance. She came to
   my name, and said “you’re a JEW” right?” I asked
   Sue, “why did you ask that?” She said “I could
   tell by your nose, and last name.” Then she said,
   “I’m an Arab.”
   2. On October 27th, Sue told me directly she went
   to Shlotsky’s deli with friends over the weekend
   she said her friends ordered food, and told me,
   damn those “Jews” know some good food.
   3. On November 3rd, Sue asked myself & Joe
   which I forgot his last name to look at a cd on my
   computer. The cd happened to contain explicit
   pictures of her revealing her body.
   4. On November 10th, Sue asked me if I knew a
   recent graduate. I said “no” She said, “I thought
   all “JEWS” knew everyone.” She came to where I
   was sitting and asked if she could take a picture of
   me. I said no. She replied with, “are you too reli-
   gious of a JEW to take a picture?” Then at the end
   of the class she came very close to my face and
   smirked and said, “bye sweetie.”
   Last week when I left the room, I over heard her
   telling the class that I sucked on the radio. She tells
4                                            No. 10-3747

    everyone her life story, and laughs at people
    behind their backs.
    These are a few of the instances that I have come
    up against in her class. I worked for 3 years
    before coming to college. During that time I en-
    countered many types of people from many back-
    grounds. Unfortunately there are a lot of miscon-
    ceptions and generalizations about people in
    the “real” world. Many times I would come
    home and repeat in disbelief what someone in
    the workplace had said to me. But, I chalked it
    up to them being uneducated and unpolished.
    I chose Columbia College not only because of
    it’s reputation as one of the finest schools, but
    also because of it’s diversity. Never did I ever
    expect to be denigrated and humiliated by a
    teacher. However, since attending Ms. Smiley’s
    class puts me in a situation of extreme discom-
    fort negatively; I am looking towards your guid-
    ance as how to proceed from here.
    Please respond as soon as possible so that I can
    look forward to my future education.
  The faculty member set up a meeting with Student A
and the Chair of the Radio Department, Barbara Calabrese.
At the meeting, Student A repeated what he had stated
in his email, said that he was extremely uncomfortable
in class and did not want to return, and stated that he
felt isolated and singled out in class for being Jewish.
  Columbia implemented a revised Anti-Discrimina-
tion and Harassment Policy in August 2008. Among other
No. 10-3747                                              5

things, it provides that students will not receive unfavor-
able treatment based on race or religion. The responsi-
bility for investigating complaints raised by students
under the policy rests with the Dean of Students’ Office.
Stephanie Downs, the Assistant Director for Student
Development and one of the persons responsible for
investigating complaints by students against faculty,
met with Student A and documented the meeting in a
memorandum. She stated in it that Student A verified
all the information in his email. She also stated in the
memorandum that the student feared what Smiley
would say to him and about him, that he was unsure
whether he wanted to submit a written statement, and
that he felt that the issue had been resolved because
he was no longer in the class.
  Downs telephoned Smiley, and the two met in
Downs’s office several days later. Downs documented
this meeting in a December 9 memorandum. Downs’s
memorandum recounts that Smiley made statements
including that she has a “standard joke” with her
class; she “goofs around with them”; “I knew I hurt
his feelings. It’s not going to hurt a regular student.”;
“[Student A] misunderstood. I guess he is very con-
crete.”; and “I teased him.” Downs testified in her deposi-
tion that it had been her practice over seventeen years
to place quotation marks around statements that were
direct quotations, as she did for these statements in
her memorandum. Smiley denies stating that she had a
standard joke with the class, that she said her comments
would not hurt a regular student, or that she said he is
concrete. She also denies making any of the remarks
6                                            No. 10-3747

directed to Student A about his religion that he alleged
in his email. Smiley presented along with her summary
judgment response affidavits from several students in
the class who state that she did not make discrimina-
tory remarks.
  As was her practice, Downs prepared a “Summary of
Discrimination Complaint” that summarized Student A’s
complaint and her interviews, and she concluded that
Smiley violated the Anti-Discrimination and Harassment
Policy. Louise Love, Columbia’s Vice-President for Aca-
demic Affairs, determined the consequences for faculty
members who violated the Policy. After receiving
Downs’s summary, Love, who had not previously met
Smiley, had a meeting with Smiley where a union repre-
sentative and Calabrese were also present. Love testified
that as a result of the meeting, she believed from the
way that Smiley spoke about her relationship with her
students that Smiley did not observe professional deco-
rum. She also believed Smiley did not understand
the boundaries between faculty and student based on
Smiley’s joking and teasing with her students and disclo-
sure of facts about her own family situation. After the
meeting, Love prepared a summary memorandum where
she noted, among other things, that Smiley said she
told Student A’s class she was Arab and that she had
eaten her first knish, but that she denied making any
other comments about Jews. Love also noted that Smiley
was aware she embarrassed Student A by making a
joke about the fact he did not know certain musicians.
Love sent Smiley a letter on January 17, 2009 advising
No. 10-3747                                             7

her that Columbia found her in violation of the Policy
and that she would no longer be asked to teach courses.
  Smiley filed this suit alleging that Columbia discrimi-
nated against her on the basis of her race and national
origin in violation of Title VII, 42 U.S.C. § 2000e. She
also brought a claim for race discrimination under
42 U.S.C. § 1981. The district court granted Columbia’s
motion for summary judgment, and Smiley appeals.


                     II. ANALYSIS
  We review the district court’s grant of summary judg-
ment de novo, construing all facts and reasonable infer-
ences in Smiley’s favor. See Matthews v. City of East St.
Louis, 675 F.3d 703, 706 (7th Cir. 2012). Smiley maintains
that Columbia College discriminated against her on
the basis of her race and national origin. Title VII
prohibits an employer from discriminating “against any
individual with respect to his compensation, terms,
conditions, or privileges of employment, because of
such individual’s race, color, religion, sex, or national
origin.” 42 U.S.C. § 2000e-2(a)(1). Section 1981 prohibits
race discrimination in the making and forming of con-
tracts. O’Leary v. Accretive Health, Inc., 657 F.3d 625,
630 (7th Cir 2011). We generally apply the same stan-
dards to Title VII and section 1981 race discrimina-
tion claims at the summary judgment stage. Humphries
v. CBOCS West, Inc., 474 F.3d 387, 403 (7th Cir. 2007).
 No member of Columbia’s administration or faculty
made explicit comments regarding her race or national
8                                              No. 10-3747

origin, so Smiley proceeds under the familiar indirect
method of proving Title VII and section 1981 claims. See,
e.g., McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973); Stockwell v. City of Harvey, 597 F.3d 895, 902 (7th
Cir. 2010). Under the indirect method, to survive sum-
mary judgment, Smiley must first establish a prima facie
case, which she can do by showing: (1) she is a member
of a protected class; (2) she met Columbia’s legitimate
expectations; (3) she suffered an adverse employment
action; and (4) similarly situated employees outside of
the protected classes were treated more favorably.
Arizanovksa v. Wal-Mart Stores, Inc., 682 F.3d 698, 702
(7th Cir. 2012). If she satisfies the prima facie case,
the burden shifts to Columbia to identify a legiti-
mate, nondiscriminatory reason for the termination. Id.
If Columbia does so, summary judgment would only
be improper if Smiley produced sufficient evidence
that the proffered reason was pretextual. Id.
  Columbia maintains that summary judgment was
proper on the basis that Smiley was not meeting its legiti-
mate expectations. Although Smiley denies some of
Student A’s allegations, some things are undisputed.
Columbia received a written complaint of some length
from a student in Smiley’s class. At least four Columbia
employees met with or interviewed the student and
heard him confirm his allegations. Both Downs and Love
met with Smiley on separate occasions. Although
Smiley denies making some of the statements Student A
alleges, she acknowledged that her teaching style in-
volved goofing around with her students, teasing them,
and that Student A was upset after she joked with him.
No. 10-3747                                              9

It is not unreasonable for Columbia to expect that its
instructors will teach classes in a professional manner
that does not distress students. Cf. Vaughn v. Vilsack, ___
F.3d ___, 2013 WL 856515, at *5 (7th Cir. 2013) (ex-
plaining that even if plaintiff’s conduct did not rise to
the level of actionable harassment, plaintiff did not
satisfy legitimate expectations where he was not per-
forming his job in a manner that an employer would
find acceptable).
   If Smiley failed to establish all elements of her prima
facie case under the indirect method, then we would not
need to proceed further. Id. But as we explained in
Vaughn, sometimes the analysis of the “legitimate ex-
pectations” inquiry merges with the pretext analysis,
which is what Smiley asks us to do here in light of
her suggestion that she has presented evidence that
Columbia treated non-Arab and non-Palestinian instruc-
tors accused of violating the Policy in a more favorable
manner. Cf. id. at *5. The focus of the pretext inquiry
is whether the proffered reason is a lie. Id. That is, the
question “is not whether the employer’s stated nondis-
criminatory ground for the action of which the plaintiff
is complaining is correct but whether it is the true
ground of the employer’s action rather than being a
pretext for a decision based on some other, undisclosed
ground.” Forrester v. Rauland-Borg Corp., 453 F.3d 416,
417 (7th Cir. 2006). Columbia’s letter to Smiley stated
that she had violated the Policy. Columbia also asserts
it was justified in not asking her to teach more classes
in light of her admission that she goofed around with
her students, teased her students, and acknowledged
10                                               No. 10-3747

that Student A was upset by one of her comments and
bolted out of class.
   Smiley maintains that the school’s investigation in
her case was deficient and that it evidences pretext. An
employer’s investigation, or lack thereof, can inform
the pretext inquiry. See Humphries, 474 F.3d at 407
(finding employer’s failure to conduct any investigation,
including failure to interview the plaintiff, helped show
that employer’s reason for discharge was a lie). In Chaney
v. Plainfield Healthcare Center, 612 F.3d 908 (7th Cir. 2010),
for example, one of the cases to which Smiley points,
the director of nursing decided to fire the plaintiff
within twenty-four hours of receiving a complaint that
the plaintiff had used profanity, a decision we said the
director “reached in an unusual way.” Id. at 916. Although
normally the unit supervisor would have investigated
charges in her unit, the director conducted his own in-
vestigation and decided to fire the plaintiff. He made
that decision without considering the unit supervisor’s
conclusion that the complaint was unfounded and also
without interviewing the plaintiff. The plaintiff also
showed that another employee was not questioned
about failing to respond to a bed alarm (which the em-
ployer later gave as another reason to fire the plaintiff)
until two weeks after the incident, and then was not
disciplined. Id. Under those circumstances, we con-
cluded that a jury should decide whether the plaintiff’s
discharge was racially motivated. Id.
  Here, however, the other investigations of instructors
accused of violating the Policy do not suggest that in-
No. 10-3747                                           11

structors outside her protected class received more fa-
vorable treatment. Smiley argues in this suit that the
school should have interviewed other students in
Smiley’s class before it decided it would not ask her to
teach further classes. The school’s Anti-Discrimination
and Harassment Policy procedures do not require inter-
views of other witnesses. The only general requirements
for investigations at the time were to contact and inter-
view the student and faculty member, and then to deter-
mine if the Policy was violated. As Sharon Wilson-Taylor,
the Dean of Students, explained when asked to describe
the procedure for investigating a complaint raised by a
student against a faculty member: “A complaint is
raised; the intake staff will contact the student or the
faculty, and an interview is conducted. And then it’s
determined if the policy was violated or not. That’s
pretty much the process.” So no procedure required
an investigator to contact other witnesses, although
Wilson-Taylor stated that the practice was that if a
student or faculty member stated there were witnesses
to an incident, the witnesses would be contacted.
  The other investigations to which Smiley points do not
suggest that instructors outside her protected class
were treated more favorably than her. The investigation
of Instructor 1 was nearly identical to hers. There, a
student made a written complaint against a teacher
alleging discriminatory statements made by the
teacher toward the student. Downs interviewed only the
student, teacher, and department chair, and Downs
concluded the teacher had violated the policy. (The
department chair decided not to terminate Instructor 1;
12                                             No. 10-3747

Love was not the decision-maker in that case.) Instructor 2
was accused of using racial slurs in class. Downs inter-
viewed the faculty member and three students, found
the Policy violated, and the instructor was not asked
to teach any more classes. In Instructor 3’s case, Downs
twice interviewed the student who accused a faculty
member of sexual harassment, and she interviewed
the faculty member once. Although other persons could
have corroborated the student’s allegations and the
instructor denied acting inappropriately in his inter-
view, Downs did not interview anyone else. The
instructor was not asked to teach further classes.
Instructor 4 was also accused of sexual harassment.
Downs interviewed the complaining student and a
former student, and she corresponded with another
former student via email. She found no violation of the
Policy. Regarding Instructor 5, after interviewing the
complaining student, Downs and Wilson-Taylor con-
cluded the Policy did not apply because the alleged
sexual harassment took place off campus.
  These other investigations do not suggest that persons
outside Smiley’s class were treated more favorably or
that Columbia’s reason for terminating Smiley’s employ-
ment was pretextual. Downs interviewed more than
one current student on only one occasion, when she
interviewed three students during the investigation
of Instructor 2. Although Smiley maintains Downs in-
terviewed the complaining student and two non-com-
plaining students in that investigation, Downs’s
statement in her memorandum that she “interviewed
the students and faculty involved” makes it unclear
No. 10-3747                                              13

whether all the interviewed students had complained,
or just one. (The nature of the class suggests that it
likely would have had more than three students, so it
is unlikely she interviewed all “involved” if “involved”
means persons who heard the comments.) In any event
all three students found the comments the instructor
made in class offensive, whereas here the alleged com-
ments were directed only toward one student (albeit
made in front of the class). Notably, the interview of
multiple students did not yield a more favorable result
for Instructor 2, as he was found to have violated the
Policy and not asked to teach any more classes. We
also note that in all instances where Love was the decision-
maker and a faculty member had been determined to
violate the Policy, Love decided to no longer ask the
instructor to teach classes.
  Downs interviewed two former students (one via
email) during her investigation of Instructor 4. Columbia
reasonably asserts that interviewing former students
is different than interviewing current students, for
reasons including that there is the potential for current
students to feel caught in the middle or pressured. And
Downs did not interview other students after the
student’s allegations against Instructor 3. The student’s
allegations against Instructor 3 included assertions that
could have been corroborated by other students or
persons affiliated with the school, but Downs did not
speak to anyone other than the student and instructor
even though the instructor denied engaging in
improper conduct. So other witnesses were not always
interviewed during investigations. Indeed, the Policy
14                                            No. 10-3747

states that complaints will be treated in confidence to
the extent feasible.
  Notably too, it is clear that the interviews of multiple
persons in the investigations of Instructors 2 and 4 were
designed to corroborate the allegations against the in-
structor, not to gather a potentially favorable account
for the instructor. And, again, the only other investiga-
tion where Downs spoke with other current students
(the investigation of Instructor 2) also resulted in a
finding that the instructor violated the Policy and would
not be asked to return. The investigations to which
Smiley points do not reflect favorable treatment to simi-
larly situated non-Arab instructors.
  Smiley also maintains that the district court abused its
discretion when it declined to consider a declaration
attached to her summary judgment response from a
professor at Roosevelt University, where Love had
served as the Associate Provost. The professor does not
attest that Love made any derogatory statements
about Arabs or Palestinians, but he says that a Roosevelt
department chair had made disparaging comments
about Palestinians. He then asserts that in a memoran-
dum issued to the professor’s union representative, Love
made statements regarding the chairperson’s comments
including that the chairperson “had a right to express
views as to the appropriateness of the time spent in
class on the question [of the Arab-Israeli conflict].” But
the declaration did not attach the memorandum, so
the district court did not abuse its discretion when it
declined to consider it on summary judgment after con-
No. 10-3747                                             15

cluding that Smiley did not show that the testimony
would be admissible. See Fed. R. Civ. P. 56(c)(4) (declara-
tions in support of motions for summary judgment must
be made on personal knowledge and set forth facts
that would be admissible in evidence); Article II Gun
Shop, Inc. v. Gonzales, 441 F.3d 492, 496 (7th Cir. 2006)
(“To be admissible, documents must be authenticated
by and attached to an affidavit that meets the require-
ments of Rule 56(e) and the affiant must be a person
through whom the exhibits could be admitted into evi-
dence.”).
  Smiley also asserts that Calabrese told her, “I’m not
here for you. I’m here for the students.” Smiley argues
that this statement is evidence Calabrese wanted to see
Smiley’s employment end. The statement indicates that
the welfare of the students is the priority for Calabrese,
but it does not go as far as Smiley contends. She also
argues that differences between Love’s testimony in
her deposition and in her affidavit evidence pretext. At
her deposition, Smiley’s counsel asked Love what state-
ments Smiley made in their meeting that corroborated
Student A’s allegations. Without the benefit of re-
viewing the summary she prepared immediately after
her meeting with Smiley, Love cited examples including
joking and teasing of students and her impression
that Smiley did not understand the boundaries between
students and faculty. Love’s affidavit included more
detail than her deposition response, but all the reasons
she gave in her affidavit were stated in her deposition
or summary memorandum.
16                                             No. 10-3747

  Pretext does not exist if the decision-maker honestly
believed the nondiscriminatory reason for its employ-
ment action. Stockwell v. City of Harvey, 597 F.3d 895,
902 (7th Cir. 2010). That is because courts are not charged
with determining best business practices. Id. On this
record, we conclude that Smiley has not provided suffi-
cient evidence of pretext and that summary judgment
was proper.


                   III. CONCLUSION
 The judgment of the district court is A FFIRMED.




                          4-30-13